DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021, has been entered.
 
3.	 Claims 1 and 3 have been amended. Claims 2, 4, 8, 10-11, 13-14 and 16 have been cancelled. Therefore, Claims 1, 3, 5-7, 9, 12, 15 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on May 14, 2021.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1, 3-6, 9-10 and 12-13 under 35 U.S.C. 103 as being unpatentable over Shinozaki (US 2014/0199588 A1), has been overcome based on the 

6.	The rejection of Claims 1, 3-7, 9-10, 12-13 and 15-16 under 35 U.S.C. 103 as being obvious over Song et al. (US 2017/0141403 A1) in view of Lee et al. (US 2016/0260980 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-8 of the Remarks dated August 13, 2021. 

7.	The rejection of Claims 7 and 15-16 under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (US 2014/0199588 A1), as applied to Claims 1, 3-6, 9-10 and 12-13, and in further view of Suzuki et al. (US 2014/0045061 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-8 of the Remarks dated August 13, 2021.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 3, 5-7, 9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2014/0017564 A1).
With regard to Claim 1, Suzuki et al. disclose an electrolytic copper foil composed of a single layer or a stack of two or more layers, wherein the electrolytic copper foil has Total Organic Carbon (TOC) content of 1017 to 5x1020 atoms/cm3 (paragraph 0044) of 0.5 to 3 ppm, and has chlorine (Cl) content of 0.3 ppm (Comp Ex 5-8; Table 1; paragraph 0146), which meets the claimed limitation of 0.1 to 4 ppm, a chloride ion amount is also disclosed as content of 1017 to 5x1020 atoms/cm3 (paragraph 0044), wherein the electrolytic copper foil has a thickness of 18µm (paragraph 0149) or 20µm (paragraph 0151), a tensile strength of 580-1000 N/mm2 (or 59-101 kgf/mm2) (paragraphs 0208), and an elongation of 2.5% or more (paragraph 0035) satisfying a relationship 1: thickness(µm) / (tensile strength(kgf/mm2) * elongation(%)) ≤ 0.1.  Suzuki et al. disclose wherein a first side of the copper foil is referred to as the glossy surface “S surface” (paragraph 0059), but do not specifically disclose wherein a gloss (Gs (60°)) of the copper foil is equal to or greater than 100.  However, this value is implicitly 
The recitation, “wherein a breakage height obtained by an Erichsen test when the thickness of the electrolytic copper foil is 35 µm or larger is 3mm or larger’, is considered a contingent limitation. A contingent limitation requires only those limitations that must be performed and does not include limitations or given patentable weight to limitations that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. 
The recitation, “wherein a breakage height obtained by an Erichsen test when the thickness of the electrolytic copper foil is 35 µm or larger is 3mm or larger’, is also considered a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- /n re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to Claim 3, Suzuki et al. disclose wherein the tensile strength of the electrolytic copper foil is 580-1000 N/mm2 (or 59-101 kgf/mm2) (paragraphs 0208), which meets the claimed limitation of 45 to 96.6kgf/mm2, and the elongation of the copper foil is 2.5% or more (paragraph 0035), which meets the claimed limitation of 3 to 11%.
With regard to Claim 5, Suzuki et al. disclose an anode for a lithium secondary battery, wherein the anode includes an anode current collector, wherein the electrolytic copper foil noted above is used as the anode current collector (paragraphs 0234-0236).  Suzuki et al. do not specifically disclose wherein an anode active material is coated on the electrolytic copper foil at a loading level of 1.0 g/cm3 or greater. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an anode active material coated on the electrolytic copper foil at a loading level of 1.0 g/cm3 or greater, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
With regard to Claim 6, Suzuki et al. disclose a lithium secondary battery including a battery housing, an electrode assembly and an electrolytic solution, wherein the electrode assembly and electrolytic solution are accommodated in the battery housing (paragraphs 0241-0243), wherein the electrode assembly includes: an anode, wherein the anode includes an anode current collector, wherein the electrolytic copper foil noted above is used as the anode current collector, wherein the anode includes an 
 With regard to Claim 7, Suzuki et al. disclose a printed circuit board having, on one face thereof, the electrolytic copper foil noted above (paragraph 0254).
 With regard to Claim 9, Suzuki et al. disclose an anode for a lithium secondary battery, wherein the anode includes an anode current collector, wherein the electrolytic copper foil noted above is used as the anode current collector (paragraphs 0234-0236).  Suzuki et al. do not specifically disclose wherein an anode active material is coated on the electrolytic copper foil at a loading level of 1.0 g/cm3 or greater. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an anode active material coated on the electrolytic copper foil at a loading level of 1.0 g/cm3 or greater, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
With regard to Claim 12, Suzuki et al. disclose a lithium secondary battery including a battery housing, an electrode assembly and an electrolytic solution, wherein the electrode assembly and electrolytic solution are accommodated in the battery housing (paragraphs 0241-0243), wherein the electrode assembly includes: an anode, wherein the anode includes an anode current collector, wherein the electrolytic copper foil noted above is used as the anode current collector, wherein the anode includes an anode active material coated on the electrolytic copper foil (paragraphs 0234-0236); a cathode electrically connected to the anode and coated with a cathode active material 
 With regard to Claim 15, Suzuki et al. disclose a printed circuit board having, on one face thereof, the electrolytic copper foil noted above (paragraph 0254).

Response to Arguments
12.	Applicant’s arguments, see pages 5-8, filed August 13, 2021, with respect to the rejection(s) of Claims 1, 3-6, 9-10 and 12-13 under 35 U.S.C. 103 as being unpatentable over Shinozaki (US 2014/0199588 A1) and Claims 1, 3-7, 9-10, 12-13 and 15-16 under 35 U.S.C. 103 as being obvious over Song et al. (US 2017/0141403 A1) in view of Lee et al. (US 2016/0260980 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki et al. (US 2014/0017564 A1).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725